DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 7, 9, 11-14, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 11, and 14 of U.S. Patent No. 11,410,367. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.
	Claims 1-3, 6, 7, 9, 11-14, and 17-20 of the instant application are anticipated by patent claims 1, 8, 11, and 14, in that claims 1, 8, 11, and 14 of the patent contains all the limitations of claims 1-3, 6, 7, 9, 11-14, and 17-20 of the instant application. Claims 1-3, 6, 7, 9, 11-14, and 17-20 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for anticipatory-type double patenting.
Instant Application 17/841,531
U.S. Patent 11,410,367
1. A method comprising: modeling at least a first avatar controlled by a first user and a second avatar controlled by a second user, in a three-dimensional environment; 
1. A method comprising: modelling at least a first avatar controlled by a first user and a second avatar controlled by a second user, in a 3D environment; assigning a dominant role to the first avatar; 
receiving, from the first user and the second user, respective commands to cause the first avatar and the second avatar to execute a coordinated motion sequence within the three-dimensional environment; and
receiving, from the first user or the second user, a command to cause the first avatar and the second avatar to execute a coordinated motion sequence within the 3D environment; and
in response to receiving the commands, coordinating the motion of the first avatar and second avatar to cause the first avatar and the second avatar to execute the coordinated motion sequence within the three-dimensional environment.
in response to receiving the command, causing the first avatar and the second avatar to execute the coordinated motion sequence according to the assignment of the dominant role, within the 3D environment.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claim 1 of U.S. Patent 11,410,367. The following is a complete listing of the correspondence between the claims of the instant application to U.S. Patent 11,410,367.
Claims of Instant Application
1
2
3
6
7
9
11
12
13
14
17
18
19
20
Claims of U.S. Patent 11,410,367
1
1
1
1
1
11
8
14
14
14
14
14
1, 8, 11, 14
14



Claims 1-3, 6-14, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 13 of U.S. Patent No. 10,977,851. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim is a variation of the patented claim.	
	Claims 1-3, 6-14, and 17-20 of the instant application are anticipated by patent claims 7 and 13, in that claims 7 and 13 of the patent contains all the limitations of claims 1-3, 6-14, and 17-20 of the instant application. Claims 1-3, 6-14, and 17-20 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for anticipatory-type double patenting.
Instant Application 17/841,531
U.S. Patent 10,977,851
1. A method comprising: modeling at least a first avatar controlled by a first user and a second avatar controlled by a second user, in a three-dimensional environment; 
7. A method comprising: modelling, in a 3D virtual reality universe (VRU) environment, at least a first avatar controlled by a first user and a second avatar controlled by a second user; 
receiving, from the first user and the second user, respective commands to cause the first avatar and the second avatar to execute a coordinated motion sequence within the three-dimensional environment; and
receiving, from the first user, a first command to cause the first avatar and second avatar to execute a coordinated motion sequence within the 3D VRU environment; in response to receiving the first command, sending, to the second user, a request to cause the first avatar and second avatar to execute the coordinated motion sequence within the 3D VRU environment; receiving, from the second user in response to the request, a second command to cause the first avatar and second avatar to execute the coordinated motion sequence within the 3D VRU environment; and
in response to receiving the commands, coordinating the motion of the first avatar and second avatar to cause the first avatar and the second avatar to execute the coordinated motion sequence within the three-dimensional environment.
in response to receiving the second command, causing the first avatar and second avatar to execute the coordinated motion sequence within the 3D VRU environment.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claim 7 of U.S. Patent 10,977,851. The following is a complete listing of the correspondence between the claims of the instant application to U.S. Patent 10,977,851.
Claims of Instant Application
1
2
3
6
7
8
9
10
11
12
13
14
17
18
19
20
Claims of U.S. Patent 10,977,851
7
7
7
7
7
13
13
13
13
7
7
7
7
7
13
7



Claims 1-3, 6-14, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 11 of U.S. Patent No. 9,569,876. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim is a variation of the patented claim.	
	Claims 1-3, 6-14, and 17-20 of the instant application are obvious over patent claims 1, 5, and 11, in that claims 1, 5, and 11 of the patent contains all the limitations of claims 1-3, 6-14, and 17-20 of the instant application except for a three-dimensional environment. However, environments are commonly either two-dimensional or three-dimensional and it would be obvious to one of ordinary skill in the art for avatars to be placed in a three-dimensional environment. Claims 1-3, 6-14, and 17-20 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.
Instant Application 17/841,531
U.S. Patent 9,569,876


1. A method comprising: modeling at least a first avatar controlled by a first user and a second avatar controlled by a second user, in a three-dimensional environment; 

receiving, from the first user and the second user, respective commands to cause the first avatar and the second avatar to execute a coordinated motion sequence within the three-dimensional environment; and
11. A computer-implemented method for providing coordinated avatar animation to a plurality of clients, comprising: receiving client input from multiple remote clients; 

configuring a client control stream for control of a plurality of avatars to process the client input and provide a control stream to an animation process in which client input received from a first client temporarily controls, at least in part, voluntary cooperative movements of an avatar normally controlled using client input received from a second client only; 
in response to receiving the commands, coordinating the motion of the first avatar and second avatar to cause the first avatar and the second avatar to execute the coordinated motion sequence within the three-dimensional environment.
generating, in the animation process, modeled movement of the plurality of avatars using the control stream; and generating a scene for portal output to respective ones of the multiple remote clients.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claim 11 of U.S. Patent 9,569,876. The following is a complete listing of the correspondence between the claims of the instant application to U.S. Patent 9,569,876.
Claims of Instant Application
1
2
3
6
7
8
9
10
11
12
13
14
17
18
19
20
Claims of U.S. Patent 9,569,876
11
11
11
11
11
1, 5, 11
1, 5, 11
1, 5, 11
1, 5, 11
11
11
11
11
11
1, 5, 11
11



Allowable Subject Matter
Claims 4, 5, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art does not clearly disclose the method of claim 3, wherein the initiation request command includes a selection of a type of coordinated motion sequence and causing the first avatar and second avatar to execute the coordinated motion sequence includes causing the first avatar and second avatar to execute the type of coordinated motion sequence.
Regarding claim 15, the prior art does not clearly disclose the device of claim 14, wherein the initiation request command includes a selection of a type of coordinated motion sequence and the one or more processors are to causing the first avatar and second avatar to execute the coordinated motion sequence by causing the first avatar and second avatar to execute the type of coordinated motion sequence.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613